In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus involving an expedited election matter. On October 17, 2008, the court ordered an expedited briefing schedule for this case. Upon further consideration it is ordered that the briefing schedule in this ease is modified as follows: Respondent’s answer shall be filed no later than Monday, October 20, 2008. The parties shall file their briefs and evidence no later than 10:00 a.m. on Wednesday, October 22, 2008. The Clerk shall refuse to file any reply briefs or requests for extension of time.